Citation Nr: 0930638	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  03-21 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cataracts, claimed as 
due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from February 1945 to 
December 1947.

This appeal to the Board of Veterans' Appeals (Board) arises 
from August 2002 and April 2004 rating decisions of the RO.

In the August 2002 rating decision, the RO denied claims for 
service connection for alkaptonuria, for aortic valve 
replacement, for hyperlipidemia, for glaucoma, for right knee 
replacement, for right hip replacement, for left hip 
replacement, and for arthritis/chrondrocalcinosis, each 
claimed as due to radiation exposure.  The Veteran filed a 
notice of disagreement (NOD) in December 2002, and the RO 
issued a statement of the case (SOC) later in March 2003.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in July 2003.

In the April 2004 rating decision, the RO denied service 
connection for cataracts, also claimed as due to radiation 
exposure.  The Veteran filed an NOD in August 2004, and the 
RO issued an SOC in November 2004.  The Veteran filed a 
substantive appeal later that month.  

In September 2005, the Veteran offered testimony during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.

In September 2006, the Board denied the claims for service 
connection for alkaptonuria, for aortic valve replacement, 
for hyperlipidemia, for glaucoma, for right knee replacement, 
for right hip replacement, for left hip replacement, and for 
arthritis/chrondrocalcinosis, each claimed as due to 
radiation exposure.  With respect to the claim for service 
connection for cataracts, the Board remanded the claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After accomplishing the 
requested action, the AMC continued the denial of the claim 
(as reflected in a June 2009 supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.  

In July 2009, the undersigned Veteran's Law Judge granted the 
Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the AMC, for additional 
development.  VA will notify the appellant if further action, 
on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claim.

The Veteran's personnel records show that he participated in 
the occupation of Japan after World War II.  He disembarked 
the USS Buckingham (APA 141) at Nagasaki, Japan on November 
27, 1945.  His service was with the Sixth Marine forces that 
occupied Kyushu, Japan until April 1946.  The City of 
Nagasaki is located on the island of Kyushu.  It is the 
Veteran's essential contention that his cataracts were a 
result of his exposure to radiation during the occupation of 
Nagasaki.  Hence, he is considered a "radiation-exposed 
veteran".  See 38 C.F.R. 
§ 3.309(d)(3)(i) (2008).  

The medical evidence reflects that the Veteran developed 
cataracts in the mid-1990s, and they were surgically removed.  
In a handwritten note on a copy of an April 2004 letter, Dr. 
Armstrong stated that the Veteran had nuclear cataracts.  In 
an October 2004 letter, Dr. Armstrong opined that while a 
cataract formation is "of course a common aging change, but 
can also occur secondary to radiation exposure." (Emphasis in 
original).  According to Dr. Armstrong's letterhead, he is 
the Chief of Ophthalmology at a local hospital, and listed as 
a specialist in cataracts, glaucoma and laser surgery.

Service connection may be established if a radiation-exposed 
Veteran develops a "radiogenic disease" (one that may be 
induced by ionizing radiation, either listed at 38 C.F.R. § 
3.311(b)(2) or established by competent scientific or medical 
evidence to be radiogenic disease), if the VA Undersecretary 
for Benefits determines that a relationship in fact exists 
between the disease and the Veteran's exposure in service.  

Posterior subcapsular cataracts is among the listed diseases 
considered a "radiogenic disease"; however, nuclear 
cataracts is not.  See 38 C.F.R. 
§ 3.311(b)(2)(i- xxiv) (2008)).  Under 38 C.F.R. 3.311(b)(4), 
even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 38 
C.F.R. 
§ 3.311, if the Veteran cites or submits competent scientific 
or medical evidence that the claimed disease is radiogenic.  
In its September 2006 remand, the Board determined that Dr. 
Armstrong's medical opinion, while not framed in such certain 
terms, was sufficient to warrant further development of the 
claim.

Hence, the Board directed the RO to undertake steps in the 
dose assessment development phase, in accordance with 38 
C.F.R. § 3.311(a)(2)(ii); and then refer the case to the 
Undersecretary for Benefits for further consideration of the 
claim for service connection, in accordance with 38 C.F.R. § 
3.311(c).

38 C.F.R. 3.311(a)(2)(ii) provides that, in all claims based 
on participation in the American occupation of Hiroshima or 
Nagasaki, Japan, dose data will be requested from the 
Department of Defense.  The VA Adjudication Manual 
specifically provides that a request for dosimetry 
information should be sent to the Defense Threat Reduction 
Agency (DTRA) with information pertaining to the Veteran's 
specific organization/unit, place of exposure 
(Hiroshima/Nagasaki), full description of duties and 
activities, and the specific disease being claimed.  The VA 
Adjudication Manual also provides that the letter should be 
accompanied with a copy of various documents pertinent to the 
claim.  See M21-1MR, Part IV.ii.1.C.10.c (2008).  

Once the development action in accordance to 38 C.F.R. § 
3.311(a)(2)(ii) had been completed, the Board directed the RO 
to refer the case to the Undersecretary for Benefits for 
further consideration of the claim for service connection for 
cataracts, in accordance with 38 C.F.R. § 3.311(c).  See M21-
1MR, Part IV.ii.1.C.11 (2008).

In March 2009, the AMC sent a letter requesting dosimetry 
information to the Naval Dosimetry Center rather than to the 
DTRA.  As explained, DTRA provides radiation doses for 
individuals involved in the occupation forces of Nagasaki.  
The Veteran is not claiming occupational exposure to ionizing 
radiation, and, not surprisingly, the March 2009 response 
from the Navy Dosimetry Center reflects that they had no 
reports of occupational exposure to ionizing radiation 
pertaining to the Veteran.  Presumably because of the Navy's 
negative reply, the AMC did not forward the case to the 
Undersecretary for Benefits.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 
11 Vet. App. 268, 271 (1998).  Hence, remand, consistent with 
Stegall, is warranted to ensure consideration and development 
of the claim in accordance with 38 C.F.R. § 3.311.  See M21-
1MR, Part IV.ii.1.C (2008).

Furthermore, to ensure that all due process requirements are 
met, the RO should also give the appellant another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal.  The RO should request any 
information necessary to ensure development of the claim in 
accordance with 38 C.F.R. § 3.311; see also the VA 
Adjudication Manual, See M21-1MR, Part IV.ii.1.C (2008).  The 
RO's notice letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for cataracts, as 
due to ionizing radiation exposure.  The 
RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.  The RO should 
request any outstanding information needed 
to ensure development of the claim in 
accordance with 38 C.F.R. § 3.311, 
consistent with VA Adjudication Manual, 
M21-1MR, Part IV.ii.1.C.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should undertake steps to be complete 
the dose assessment development phase, in 
accordance with 38 C.F.R. § 
3.311(a)(2)(ii).  Specifically, this 
involves contacting the DTRA with 
information pertaining to the Veteran's 
involvement in the occupation of Nagasaki 
during World War II, as directed by M21-
1MR, Part IV.ii.1.C.10.c.

Thereafter, a summary of the case, together 
with a copy of the April 1, 2004 letter to 
Dr. Armstrong that contains his handwritten 
response and his October 25, 2004 letter, 
should be referred to the Undersecretary 
for Benefits for further consideration of 
the claim for service connection for 
cataracts, in accordance with 38 C.F.R. § 
3.311(c), and consistent with M21-1MR, Part 
IV.ii.1.C.11.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection in light of all pertinent 
evidence and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  
The RO is also reminded that this appeal has been advanced on 
the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

